Examiner’s Statement of Reason for Allowance
1.	Claims 1-2, 4-5, 7-12, 14 and 16-24 are allowed. 
2.	The following are the examiner’s statement of reason for allowance: the primary reason independent claims are allowed, because closest reasonable prior arts in the record CN 114040476 and CN 108141829 either individually or in combination fail to teach a user equipment (UE) comprising a processor, a memory and a computer program stored in the memory and executed by the processor, a method  performed by a User Equipment (UE) and by a network side service for using a Physical Downlink Control Channel (PDCCH) monitoring, the PDCCH monitoring using one 
or more bits in the DCI transmitted through the first PDCCH are used to indicate a to be monitored PDCCH in at least one of the followings: the one or more bits in the DCI
 transmitted through the first PDCCH are used to indicate the UE to monitor a seventh 
PDCCH having a same DCI format as the first PDCCH or having a specific DCI format within a first slot subsequent to the subsequent N slots; the one or more bits in the 
DCI transmitted through the first PDCCH are used to indicate the UE to monitor an 
eighth PDCCH having a same RNT1 as the first PDCCH or having a specific RNTI 
within the first slot subsequent to the subsequent N slots; the one or more bits in the
 DCI transmitted through the first PDCCH are used to indicate the UE to monitor a ninth PDCCH having a same SS as the first PDCCH or having a specific SS within the first 
slot subsequent to the subsequent N slots; the one or more bits in the DCI transmitted
 through the first PDCCH are used to indicate the UE to monitor a tenth PDCCH having a same SS type as the first PDCCH or having a specific SS type within the first slot 
subsequent to the subsequent N slots; or the one or more bits in the DCI transmitted 
through the first PDCCH are used to indicate the UE to monitor an eleventh PDCCH 
having a same CORESET as the first PDCCH or having a specific CORESET within the first slot subsequent to the subsequent N slots, wherein N is an integer greater than or 
equal to 1.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466